DETAILED ACTION
In response to communication filed on 29 September 2022, claims 1 and 3 are amended. Claim 2 is canceled. Claims 1 and 3-8 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Amendments to the Drawings”, filed 29 September 2022, have been carefully considered and the objections are withdrawn. 

Applicant’s arguments, see “Rejections Under 35 U.S.C. § 101”, filed 29 September 2022, have been carefully considered but are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that find top-k subarrays as scored by at least one specific measure is clearly directed to a practical application.  
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. It has already been established that determining top-k subarrays based on the scored of a specific measure is an abstract idea that can be performed based on mathematical calculations and formula. According to MPEP 2106.05(f) “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". Similarly, the current claim language does not clarify how these claim limitations integrate into practical application. And therefore these arguments are not considered to be persuasive. 

All the other arguments related to 101 rejections are generic arguments and Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them the abstract idea.

Applicant’s arguments, see “Rejections Under 35 U.S.C. § 103”, filed 29 September 2022, have been carefully considered but are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that the accelerated graphic rendering system of Ginetti that displays the content of a layout database on a given display screen (see, e.g., col. 1, 11 20- 26, col. 4, 11 47-61) can in no manner be fairly interpreted by a person of skill in the art of disclosing or suggesting the above emphasized features of the "processor-implemented method of processing top-k (k is a natural number) query in array data" of claim 1. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument, but respectfully disagrees. Ginetti reference teaches in [col3] optimizing a query process for objects corresponding to local array cells and [col9] also teaches that arrays are maintained in a layout format. Ginetti further teaches in executing queries for topmost layer. To a person of ordinary skill in the art and based on broadest reasonable interpretation in the light of specification “processor-implemented method of processing top-k (k is a natural number) query in array data” may be reasonably interpreted as optimizing query processing related to array cells that are arranged in a layer format and executing queries for topmost layer. Ginetti as explained above teaches all these features. Therefore the above argument is not considered to be persuasive. 

All the other arguments related to 103 are related to newly added limitations and are addressed in the rejection below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8 are directed to an abstract idea without significantly more.

Step 1:
Claims 1, 3-8 are recited as being directed to a “method”. Thus claims 1, 3-8 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2. 

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
dividing the array data including cells into partitions, the dividing of the array data into the partitions comprises:
sorting the partitions in descending order of maximum values; and
identifying an ith (1<=i<=k) answer in the array to find top-k subarrays as scored by at least one specific measure. 
These claim limitations appear to be reciting a “Mathematical concept” including mathematical relationships and mathematical formulas or equations.  
	The functionality of dividing an array into plurality of partitions appears to be directed towards mathematical relationships along with sorting the partitions in descending order of maximum values and identifying a specific answer in the array to find top k-subarrays based on a specific measure. 
Step 2A: Prong Two:
Claim 1 further recites limitations:
executing computer readable code, stored in a non-transitory computer-readable storage medium, by a processor and configuring the processor, through the execution, to perform operations of:	
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to integrate the abstract idea into a particular application.
Claim 1 further recites limitations:
storing information about the partitions including a maximum value of attribute values of the cells included in each partition, a cell count having the attribute values, a position of a starting cell of each partition, and an ending cell of each partition, and
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the above recited claim limitations as a whole above appear to be reciting the process of storing information and does not appear to integrate the abstract idea into a practical application.
Step 2B:
Claim 1 further recites limitations:
executing computer readable code, stored in a non-transitory computer-readable storage medium, by a processor and configuring the processor, through the execution, to perform operations of:	
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to amount to significantly more. 
Claim 1 further recites limitations:
storing information about the partitions including a maximum value of attribute values of the cells included in each partition, a cell count having the attribute values, a position of a starting cell of each partition, and an ending cell of each partition, and
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing information related to cells and partitions. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claim 3, 
Step 2A: Prong One: 
Claim 3 recites limitations:
selecting a first partition having a largest maximum value among the plurality of partitions; 
computing a score of each of subarrays including at least one of the cells included in the first partition; 
comparing a score of the subarray for which a score is computed with a score of the subarray having the highest score among pre-computed scores; and 
determining whether the subarray for which the score is computed overlaps at least one subarray predetermined in response to the top-k query when the score of the subarray for which the score is computed is greater than the score of the subarray having the highest score among the pre-computed scores, and when the subarray for which the score is computed is non-overlapped with the at least one subarray predetermined in response to the top-k query, replacing the subarray with the highest score with the subarray for which the score is computed and determining the subarray for which the score is computed as a candidate group of the response to the top-k query.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical calculations and mathematical relationships.  
	The functionality of selecting a partition based on the largest maximum value appears to be directed towards mathematical relationships. The process of computing score for subarrays appears to be directed towards mathematical calculations. The process of comparing the score and determining highest score also appears to be directed towards mathematical calculations and relationships. The functionality of determining the highest scores in subarrays also appears to be directed towards mathematical calculations and relationships. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 4, 
Step 2A: Prong One: 
Claim 4 recites limitations:
determining the subarray for which the score is computed as the candidate group when the score of the subarray for which the score is computed is less than the score of the subarray having the highest score.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical calculations.  
	The functionality of detecting subarray for which scores are computed as candidate group and comparing the scores appears to be directed towards mathematical calculations. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 5, 
Step 2A: Prong One: 
Claim 5 recites limitations:
selecting a second partition as the largest maximum value of partitions other than the first partition among the plurality of partitions; and 
determining a subarray having the highest score as the ith answer when a score of a subarray having the highest score is greater than an USB (upper bound score) of the second partition.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical relationships and mathematical calculations.  
	The functionality of selecting a second partition as the largest maximum value appears to be directed towards mathematical relationships. The process of determining subarray having the highest score as the ith answer appears to be directed towards mathematical relationships and mathematical calculations. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 6, 
Step 2A: Prong One: 
Claim 6 recites limitations:
wherein the UBS is a value obtained by multiplying the maximum value of the second partition and the number of cells included in the subarray.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical calculations.  
	The functionality of determining UBS value by multiplying the maximum value of the second partition and the number of cells appears to be directed towards mathematical calculations. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 7, 
Step 2A: Prong One: 
Claim 7 recites limitations:
deleting a subarray overlapping the subarray determined by the ith answer among subarrays included in the candidate group.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical relationships.  
	The functionality of deleting overlapping subarray appears to be directed towards mathematical relationships. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Regarding claim 8, 
Step 2A: Prong One: 
Claim 8 recites limitations:
wherein the partition is divided into cells, each of which has a rectangular shape and a size equal to or smaller than a predetermined initial partition size, 
the starting cell refers to a cell located at an upper left of the partition, and 
the ending cell refers to a cell located at a lower right of the partition.
These claim limitations appear to be reciting a “Mathematical concept” including mathematical relationships.  
	The functionality of dividing the partitions appears to be directed towards mathematical relationships. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ginetti et al. (US 9,761,204 B1, hereinafter “Ginetti”) in view of He et al. (US 2012/0323867 A1, hereinafter “He”) further in view of Skjolsvold et al. (US 2015/0319230 A1, hereinafter “Skjolsvold”). 

Regarding claim 1, Ginetti teaches
A processor-implemented method of (see Ginetti, [col4 lines58-59] “the subject system and method are generally directed to”) processing top-k (k is a natural number) query in array data, (see Ginetti, [col3 lines39-40] “for optimizing a query process for small objects corresponding to local array cells”; [col7 lines2-3] “executing queries for small geometries for the topmost layer”; [col9 lines44-48] “a multi-level, or multi-layered, design layout, at least one local array is maintained at block 43 for each layer L to keep track of any small geometry object that may be present on that layer”) the method comprising: executing computer readable code, stored in a non-transitory computer-readable storage medium, by a processor and configuring the processor, through the execution, to perform operations of: (see Ginetti, [col4 lines58-59] “the subject system and method are generally directed to”; [col15 lines32-33] “computer system 500 includes a processor unit 502, a main memory 504”; [col16 lines26-32] “a method formed in accordance with an exemplary embodiment of the present invention includes a plurality of computer executable instructions, to be implemented on a computer system… a computer-readable tangible or non-transitory medium”).
dividing the array data including cells into partitions, the dividing of the array data into the partitions comprises: (see Ginetti, [col13 lines34-37] “a local array for a layout layer (such as the L1 or L2 layers illustrated in FIGS. 8A-8C) is partitioned to define a coarse grid- of four quadrants in this example”; [col18 lines9-12] “wherein said query execution module partitions the pixel-based cells of each local array into at least first and second grids of different fineness”).
storing information… (see Ginetti, [col4 lines3-7] “The components and other elements of the design layout are graphically rendered using combinations of graphic objects having geometric shapes and features, as defined by the objects' geometry data stored in a layout database”) a position of a starting cell of each partition, and an ending cell of each partition, and (see Ginetti, Fig. 11A – partition 10b contains the starting cell 11a’ and ending cell is 11b). 
and identifying an ith (1<=i<=k) answer in the array to find top-k subarrays, (see Ginetti, [col13 lines37-43] “A partition-by-partition large area query of the layout database returns small objects 10-1 and 10-2 (each of occupying just one pixel) within the top two quadrants. Further queries based on finer grid partitioning are carried out within these top two quadrants until it is determined that the top left and bottom right quadrants of the partition 10b contain the small objects 10-1 and 10-2”) as scored by at least one specific measure (see Ginetti, [col13 lines22-28] “suitable partitioning measures are preferably employed to quickly traverse different partitioned areas of each design layout layer to detect the occurrence of small geometries in that larger partitioned area, then running the finer cell-by-cell (pixel-wide, or pixel group-wide) area queries in only those partitioned areas of the database actually confirmed to contain a small object”).  
Ginetti does not explicitly teach storing information about the partitions, including a maximum value of attribute values of the cells included in each partition, a cell count having the attribute values, sorting the plurality of partitions in descending order of maximum values.
However, He discloses accessing data stored in a data array and also teaches
storing information about the partitions, (see He, [0029] “indicates that column oriented databases are well suited for handling vertically partitioned Resource Description Framework (RDF) data”)  including a maximum value of attribute values of the cells included in each partition, (See He, [0046] “Each continuously stored column of data is referred to as a data array. An offset index may be built on top of the column, recording the value of the cell for each position”; [0055] “the number of grouping attributes is high”) cell counts having the attribute values, (see He, [0046] “Given a position/offset (e.g. the row number), the value of the cell may be easily and quickly retrieved using data array”; [0063] “the number of distinct values was 300,000 for every column, and the number of aggregation attributes was 2”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of storing information as being disclosed and taught by He in the system taught by Ginetti to yield the predictable results of efficiently processing aggregation queries (see He, [0030] “a hash table is used to store the aggregation values for all the groups. When the number of groups is large, the insert/update to the hash table will generally become slow. Embodiments provide for the use of several smaller hash tables instead of one large hash table for processing aggregation queries”).
The proposed combination of Ginetti and He does not explicitly teach sorting the partitions in descending order of maximum values
However, Skjolsvold discloses partitioning data and also teaches
sorting the plurality of partitions in descending order of maximum values (see Skjolsvold, [0231] “a search order can comprise sorting partitions 712 in ascending or descending order of corresponding partition values by one or multiple dimensions”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of storing information as being disclosed and taught by Skjolsvold in the system taught by the proposed combination of Ginetti and He to yield the predictable results of effectively processing searches based on sorted partitions (see Skjolsvold, [0231] “the search orders of at least one of the partitions being assigned and the servers to which the partitions are assigned are determined by ordering those partitions or servers based on corresponding dimensional values… search order can comprise sorting the servers in ascending or descending order of corresponding server values by one or multiple dimensions”).

Regarding claim 8, the proposed combination of Ginetti, He and Skjolsvold teaches
wherein the partition is divided into cells, each of which has a rectangular shape and a size equal to or smaller than a predetermined initial partition size, (see Ginetti, Fig.11A – Partition 10b is divided into cells)
the starting cell refers to a cell located at an upper left of the partition, and the ending cell refers to a cell located at a lower right of the partition (see Ginetti, [col13 lines40-43] “Further queries based on finer grid partitioning are carried out within these top two quadrants until it is determined that the top left and bottom right quadrants of the partition 10b contain the small objects 10-1 and 10-2”; Fig. 11A – partition 10b contains the starting cell 11a’ and ending cell is 11b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156